REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action in Reissue Application 17/505,256 (“the ‘256 application”) for U.S. Patent No. 9,686,706 (“the ‘706 Patent”).
Claims 1-8 have been cancelled.  Claims 9-16 have been added.  Claims 9-16 are currently pending. 

Related Reissues
The ‘256 application is a continuation reissue of application 16/445,910, now RE48783, which is a reissue of the ‘706 Patent.  

Reason for Reissue
	This is a broadening reissue.  The Declaration By The Assignee (“Reissue Dec”) filed December 10, 2021, states,
“The patent is wholly or partly inoperative because of at least one error in patented independent Claim 1, the broadest claim directed to a method of a terminal in a wireless communication system, in that at least one recitation of the claims was written too narrowly such that Applicants have claimed less than they had a right to.  Accordingly, this Reissue Application intends to correct this defect in at least independent Claim 1 by more broadly reciting the present invention in new independent Claim 9, which does not recite “receiving a measurement configuration message from a first base station controlling a first cell using a first frequency band,” “measuring a first reference signal of the first cell from the first base station, “measuring a second reference signal of a second cell using a second frequency band from a second base station based on the measurement configuration message,” and “transmitting a measurement report comprising a measurement result of the first reference signal and a measurement result of the second reference signal to the first base station,” as recited in patented independent Claim 1.”

Claim Amendment Support – 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“[w]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied”: 
“an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Applicant fails to provide the required explanation of the support.  Citations to multiple columns in the specification do not constitute an explanation of the support. Applicant must provide such explanation for each new claim.








Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim terms are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
In claim 13:
		control unit configured to control the transceiver unit to receive, from the base station, information… and in case that the information indicates to utilize the timing of the serving cell, identify a system frame number (SFN) and a frame boundary… 
In claim 15:
	control unit configured to determine whether the UE attempts to identify a system frame number (SFN) and a frame boundary of a neighbor cell based on an SFN and a frame boundary of a serving cell, and in case that the UE attempts to identify the SFN and the frame boundary of the neighbor cell based on the SFN and the frame boundary of the serving cell, control the transceiver to transmit, to the UE, information indicating to utilize a timing of the serving cell to establish synchronization with the neighbor cell.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 recite conditional limitations, “in case that the…” in their second limitations.  It appears the second limitations are only performed when the condition is met.  It is not clear what occurs when the condition is not met.  Does the method end after the first limitation?  In claim 9, if the condition is not met (i.e., in case that the information does not indicate to utilize the timing of the serving cell), does the claim only perform the receiving step?  In claim 11, if the condition is not met (i.e., in case that the UE does not attempt to identify the SFN and the frame boundary of the neighbor cell based on the SFN and the frame boundary of the serving cell), does the claim only perform the determining step?  
Claim limitation “control unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With regard to claim 13, it is not found in the specification, where the structure is described for the control unit performing the function, “in case that the information indicates to utilize the timing of the serving cell, identify a system frame number (SFN) and a frame boundary of the neighbor cell based on an SFN and a frame boundary of the serving cell.”  With regard to claim 15, it is not found in the specification, where the structure is described for the control unit performing the function, “determine whether the UE attempts to identify a system frame number (SFN) and a frame boundary of a neighbor cell based on an SFN and a frame boundary of a serving cell, and in case that the UE attempts to identify the SFN and the frame boundary of the neighbor cell based on the SFN and the frame boundary of the serving cell, control the transceiver to transmit, to the UE, information indicating to utilize a timing of the serving cell to establish synchronization with the neighbor cell.”
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.











The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the written description appears to lack support for the claimed subject matter that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Specifically, it cannot be found in the specification where the control unit, “in case that the information indicates to utilize the timing of the serving cell, identif[ies] a system frame number (SFN) and a frame boundary of the neighbor cell based on an SFN and a frame boundary of the serving cell” and where the control unit, “determine[s] whether the UE attempts to identify a system frame number (SFN) and a frame boundary of a neighbor cell based on an SFN and a frame boundary of a serving cell, and in case that the UE attempts to identify the SFN and the frame boundary of the neighbor cell based on the SFN and the frame boundary of the serving cell, control[s] the transceiver to transmit, to the UE, information indicating to utilize a timing of the serving cell to establish synchronization with the neighbor cell.”

Claim Rejections - 35 USC § 251
Improper Recapture
Claims 9-16 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of the claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case and by way of the October 19, 2021 amendment, Applicant seeks to broaden the original patent claims by removing the following limitations from the independent claims:  “receiving a measurement configuration message from a first base station controlling a first cell using a first frequency band; measuring a first reference signal of the first cell from the first base station; measuring a second reference signal of a second cell using a second frequency band from a second base station based on the measurement configuration message; and transmitting a measurement report comprising a measurement result of the first reference signal and a measurement result of the second reference signal to the first base station.”
(Step 2: MPEP 1412.02(B))  The prosecution history of the prior 14/384,123 application shows that in the Amendment dated May 16, 2016, Applicant added the aforementioned limitations and argued that the references did not disclose each of the limitations (pp. 7-10 of Remarks dated May 16, 2016).  
“If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” MPEP 1412.02(B)1.  “Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant.” MPEP 1412.02(B)2.
Accordingly, the claimed limitations of “receiving a measurement configuration message from a first base station controlling a first cell using a first frequency band; measuring a first reference signal of the first cell from the first base station; measuring a second reference signal of a second cell using a second frequency band from a second base station based on the measurement configuration message; and transmitting a measurement report comprising a measurement result of the first reference signal and a measurement result of the second reference signal to the first base station” are surrendered subject matter as these limitations relate to amendments and arguments made by Applicant to overcome the prior art rejections during the prosecution history of the ‘706 Patent.
(Step 3: MPEP 1412.02(C)) The independent claims were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.  
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in claims 9-16 of the instant reissue application.  

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘706 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 




Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992